Case 5:20-cv-00005-LGW-BWC Document 22 Filed 12/16/20 Page 1 of 3
                                                                           FILED
                                                                John E. Triplett, Acting Clerk
                                                                 United States District Court

                                                             By STaylor at 4:26 pm, Dec 16, 2020
Case 5:20-cv-00005-LGW-BWC Document 22 Filed 12/16/20 Page 2 of 3
Case 5:20-cv-00005-LGW-BWC Document 22 Filed 12/16/20 Page 3 of 3
